Exhibit 10.22




DANAHER CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENTS FOR NON-MANAGEMENT DIRECTORS
Following is a description of the Company’s non-management director compensation
structure as of January 1, 2020:
Compensation structure for non-management directors
Annual cash retainer
$
125,000


Annual equity award target award value
$
185,000


Committee chair annual cash retainer (Compensation, Nominating and Governance,
Science and Technology)
$
20,000


Committee chair annual cash retainer (Audit)
$
25,000


Lead Independent Director annual cash retainer
$
40,000


Per meeting cash fee for each Board/committee meeting a director attends in
excess of twenty during a calendar year
$
2,000



Director cash retainers are paid quarterly in arrears. Director annual equity
awards are divided equally (based on target award value) between options and
restricted stock units (RSUs). The options are fully vested as of the grant
date. The RSUs vest upon the earlier of (1) the first anniversary of the grant
date, or (2) the date of, and immediately prior to, the next annual meeting of
Danaher’s shareholders following the grant date, but the underlying shares are
not issued until the earlier of the director’s death or the first day of the
seventh month following the director’s retirement from the Board. Danaher also
reimburses directors for Danaher-related out-of-pocket expenses, including
travel expenses.



